Frankenthaler, J.
Motion for an adjudication that the interest of the title company, except as to $75.01 thereof, is subordinate to that of certificate holders is granted. (Matter of Lawyers Title & Guaranty Co., 164 Misc. 292.) The language of the Court of Appeals in Title Guarantee & Trust Co. v. Mortgage Commission (273 N. Y. 415), relied upon in the opposing affidavit, had reference to the particular situation there before the court. No question as to the proper interpretation of the wording of the certificates here involved was there presented for consideration. The motion is granted. Settle order.